Citation Nr: 0031161	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-04 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include tuberculosis and bronchopneumonia.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946 and from February 1948 to February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


REMAND

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

From a review of the record, the Board notes that the RO 
denied the veteran's claims of entitlement to service 
connection for a lung disease and arthritis of the hands on 
the basis that the veteran had not presented well-grounded 
claims for service connection.  Under the circumstances, 
further review by the RO on the merits with consideration of 
the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
(which was essentially retained under the new legislation) 
should be accomplished to afford the veteran due process of 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

The RO, on remand, should ensure that the veteran is provided 
with the opportunity to provide an accurate medical history 
of treatment for the claimed disabilities since service.  The 
RO should then ensure that the assistance set forth in the 
Veterans Claims Assistance Act of 2000 to obtain such records 
is accomplished.  In particular, the Board observes that 
evidence in the claims file indicates that the veteran 
received treatment at the VA beginning in 1966; however, 
these medical records are not associated with the claims 
file.

Finally, the Board notes that the veteran has not been 
afforded a recent VA examination in connection with his 
claims, and that the September 1997 VA examination offered no 
opinion regarding the relationship of the veteran's claimed 
disabilities to his period of active service.  Under the 
recently enacted legislation, VA examinations and opinions 
are required if certain criteria are met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Given these amended statutory provisions 
regarding assistance to the veteran and absence of medical 
examination reports regarding current diagnoses and the 
relationship to service, the Board is of the opinion that it 
may not properly proceed with appellate review of these 
issues until additional development has been accomplished.

The Board will defer action on the issue of the veteran's 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 (2000) pending resolution of the service 
connection issues in appellate status.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for the claimed 
disabilities in this case since his 
discharge from active service, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  In particular, 
the RO should obtain all VA treatment 
records from 1966 to the present.  The RO 
should document all reasonable efforts to 
obtain such records.  The RO should 
request that the veteran submit any 
service medical, or post-service medical 
records in his possession.

2.  The veteran should be scheduled for 
VA examinations in the appropriate 
specialties in connection with his 
service connection claims for a lung 
disease and bilateral hand arthritis.  It 
is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations.  All clinical and special 
tests including x-rays and pulmonary 
function tests should be accomplished and 
the findings reported.  The examiners 
should clearly report whether or not a 
medical diagnosis of current disability 
can be rendered as to each claimed 
disorder.  As to any such current lung 
disease which is diagnosed, the examiner 
should offer an opinion as to the 
relationship, if any, to the veteran's 
military service.  As to any such current 
bilateral hand arthritis which is 
diagnosed, the examiner should offer an 
opinion as to the relationship, if any, 
to the veteran's military service or to 
his service-connected right wrist 
arthritis.  A complete rationale for any 
offered opinion with specific references 
to the record must be provided by the 
examiner.

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for a lung disease, to include 
tuberculosis and bronchopneumonia, and 
arthritis of the hands.  If the veteran 
continues to be in receipt of only 
noncompensable disability evaluations, 
the RO should again determine entitlement 
to a 10 percent evaluation based on 
multiple, noncompensable service-
connected disabilities.  As to any issue 
which remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
In the supplemental statement of the 
case, the RO should document that the 
notification and development requirements 
mandated by the Veterans Claims 
Assistance Act of 2000 have been 
completed.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran 
and his representative have the right to submit additional 
evidence and argument in support of the matters addressed in 
this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



- 5 -


